Case: 13-15208       Date Filed: 12/28/2015       Page: 1 of 18


                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-15208
                               ________________________

                          D.C. Docket No. 1:06-cv-23035-MGC

GRIGSBY & ASSOCIATES, INC.,
CALVIN B. GRIGSBY,

                                                                   Plaintiffs-Appellants,

                                              versus

M SECURITIES INVESTMENT,
HOWARD GARY & COMPANY,
HOWARD V. GARY,
NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.,

                                                                   Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                    (December 28, 2015)

Before MARCUS and JILL PRYOR, Circuit Judges, and RESTANI, * Judge.


       *
          Honorable Jane A. Restani, Judge for the United States Court of International Trade,
sitting by designation.
               Case: 13-15208       Date Filed: 12/28/2015       Page: 2 of 18


JILL PRYOR, Circuit Judge:

       Calvin Grigsby and Grigsby & Associates, Inc. (collectively, “Grigsby”)

appeal the district court’s decision, upon remand from this Court, that M Securities

Investment, Howard Gary & Co., and the Estate of Howard Gary (collectively, “M

Securities”) did not waive their right to arbitration. Grigsby also argues that the

district court abused its discretion in refusing to hold an evidentiary hearing on the

issue. After careful consideration and with the benefit of oral argument, we affirm.

                                    I. BACKGROUND

       As more fully set forth in our previous opinion in Grigsby & Associates, Inc.

v. M Securities Investment (“Grigsby I”), this dispute arises out of a municipal

bond offering by Miami-Dade County. 664 F.3d 1350, 1351 (11th Cir. 2011)

(depublished).1 M Securities and Grigsby agreed to participate in the bond

offering. In 1996, they entered into an agreement whereby they co-underwrote the

bond while GBR Financial Products (“GBR”), an entity partially owned by

Grigsby & Associates, Inc., arranged an interest rate swap for the bond. For its

role in the transaction, M Securities was to receive compensation of 25% of the

underwriting fees and 50% of the net profits from the swap transaction (after

deducting expenses). Unfortunately, GBR failed to remit the swap transaction


       1
         After issuing the opinion, we subsequently re-designated it as unpublished. See Order
on Petition for Rehearing (Doc. 191-1). “Doc” refers to the docket entry in the district court
record in this case.
              Case: 13-15208      Date Filed: 12/28/2015    Page: 3 of 18


profits to Grigsby. As a result, Grigsby was unable to pay the fees and profits

owed to M Securities pursuant to their agreement. Id.

      Lawsuits followed. Grigsby sued GBR in an attempt to recover his share of

the swap transaction profits while M Securities filed lawsuits against Grigsby and

GBR seeking to recover the fees and share of profits it was owed. Id. M Securities

filed a total of four lawsuits against Grigsby. It filed the first of these lawsuits in

federal court; the district court dismissed the case sua sponte for failure to execute

timely service of process. The second lawsuit, filed in state court, was served on

Grigsby, who filed a motion to dismiss. Ultimately, the case was dismissed for

lack of prosecution. M Securities filed a third lawsuit in federal court, but the

district court dismissed the case sua sponte because it was identical in all material

respects to the first lawsuit. M Securities then filed a fourth lawsuit in federal

court against Miami-Dade County and Grigsby. It ultimately settled its claims

against Miami-Dade County and never issued summons to Grigsby.

      In 2003, after all of its lawsuits against Grigsby had been dismissed, M

Securities filed a malpractice action against its attorney alleging that he had failed

to take any action to prevent the dismissal of its claims against Grigsby. M

Securities maintained that, because the statute of limitations had run, the claims




                                            3
               Case: 13-15208       Date Filed: 12/28/2015       Page: 4 of 18


could not be re-filed. 2

       Grigsby settled its lawsuit against GBR in 2005. In 2006, upon discovering

the settlement, M Securities initiated an arbitration proceeding against Grigsby

before the National Association of Securities Dealers (“NASD”). 3 Grigsby filed an

action in district court to enjoin the arbitration, arguing that M Securities waived

its right to arbitrate. The district court denied Grigsby’s motion for a temporary

injunction on the ground that the issue of waiver was for the arbitrator to decide.

The arbitration proceeded. The arbitrator awarded M Securities compensatory

damages of $100,201 plus interest and attorney’s fees. 4 Grigsby filed a motion in

district court to vacate the arbitration award, again arguing that M Securities

waived arbitration, while M Securities moved to confirm the award. The district

court entered an order confirming the award. Id. at 1351-52.

       Grigsby appealed the district court’s orders denying the injunction and

confirming the arbitration award. In Grigsby I, we concluded that “the district

court’s failure to decide itself the waiver issue was a legal error and . . . an abuse of

discretion,” vacated the district court’s order granting the motion to confirm


       2
         The record contains no evidence regarding the malpractice lawsuit’s outcome, which is
irrelevant here.
       3
         M Securities and Grigsby both were members of the NASD. NASD members agree,
pursuant to their agreements with the NASD, to arbitrate disputes arising out of business
transactions with other members. NASD Code of Arbitration Procedure, Rule 10101(a)(c).
       4
         The arbitrator also sanctioned Grigsby $10,000 for failing to comply with discovery
obligations.
                                               4
                Case: 13-15208       Date Filed: 12/28/2015       Page: 5 of 18


arbitration, and remanded for the district court to “consider, on the merits,

[Grigsby’s] claim that [M Securities] waived the right to arbitrate.” 5 664 F.3d at

1354. We instructed the district court that if it concluded no waiver occurred, it

may reenter its order confirming the arbitration award. 6 Grigsby I, 664 F.3d at

1354-55.

       On remand, M Securities again moved to confirm the arbitration award,

arguing there was no waiver. Grigsby opposed the motion and requested an

evidentiary hearing. The district court instead heard oral argument on the motion.

At oral argument, Grigsby reiterated his request for an evidentiary hearing. The

court indicated, “[W]e may get to that,” but stated that it first wanted to hear only

argument of counsel. After the argument, the court permitted Grigsby to submit

new evidence that his counsel had referenced during oral argument and that he

contended demonstrated M Securities’ waiver. The evidence consisted of the

county resolution authorizing the bond offering, the applicable NASD arbitration

rules, litigation documents from M Securities’ prior lawsuits against Grigsby, 7

newspaper articles about those lawsuits, and a declaration from GBR’s principal


       5
        Our decision in Grigsby I did not address whether the court otherwise erred in
confirming the arbitration award.
       6
         We reiterated these instructions in a subsequent denial of rehearing en banc. See Order
on Petition for Rehearing (Doc. 191-1).
       7
         These documents included docket sheets from M Securities’ third and fourth lawsuits,
an order granting an unopposed motion to file amended pleadings from the fourth lawsuit, and
answers to interrogatories from its malpractice lawsuit.
                                                5
              Case: 13-15208     Date Filed: 12/28/2015   Page: 6 of 18


stating that GBR never agreed to share profits from the bond offering with M

Securities and identifying legal fees that GBR incurred in responding to M

Securities’ lawsuits against it. Grigsby presented no evidence about legal fees and

expenses he incurred or his time spent in responding to the four lawsuits.

      The district court concluded that M Securities did not waive the right to

arbitration. Accordingly, the district court reentered its order confirming the

arbitration award. Grigsby now appeals.

                                 II. DISCUSSION

A. Waiver

      Grigsby contends the district court erred in deciding that M Securities did

not waive its right to arbitration. We review de novo a district court’s legal

conclusion that a party has not waived its right to arbitration. Ivax Corp. v. B.

Braun of Am., Inc., 286 F.3d 1309, 1316 (11th Cir. 2002). We review for clear

error the underlying factual basis for that determination. Id. at 1316 n.18.

      “The ability of parties to agree to arbitrate their disputes is well-recognized.”

Id. at 1315. In fact, “federal policy strongly favors arbitration.” Krinsk v.

SunTrust Banks, Inc., 654 F.3d 1194, 1200 n.17 (11th Cir. 2011). “[A]s a matter of

federal law, any doubts concerning the scope of arbitrable issues should be

resolved in favor of arbitration . . . .” Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24-25 (1983).


                                           6
               Case: 13-15208        Date Filed: 12/28/2015      Page: 7 of 18


       Notwithstanding this strong federal policy, “an agreement to arbitrate, just

like any other contract, may be waived.” Ivax Corp., 286 F.3d at 1315 (alteration

and internal quotation marks omitted). “A party has waived its right to arbitrate if,

under the totality of the circumstances, the party has acted inconsistently with the

arbitration right and, in so acting, has in some way prejudiced the other party.” S

& H Contractors, Inc. v. A.J. Taft Coal Co., 906 F.2d 1507, 1514 (11th Cir. 1990)

(citation, alteration, and internal quotation marks omitted). “There is no set rule

. . . as to what constitutes a waiver . . . of the arbitration agreement.” Burton-Dixie

Corp. v. Timothy McCarthy Constr. Co., 436 F.2d 405, 408 (5th Cir. 1971).8

Whether waiver has occurred “depends upon the facts of each case.” Id. Our

precedent provides some guidance, however. We have recognized that a party who

“substantially invokes the litigation machinery prior to demanding arbitration may

waive its right to arbitrate.” S & H Contractors, Inc., 906 F.2d at 1514 (alterations

and internal quotation marks omitted). Additionally, in determining whether there

is prejudice to the other party, “we may consider the length of delay in demanding

arbitration and the expense incurred by that party from participating in the

litigation process.” Id. Notably, though, “the party who argues waiver ‘bears a




       8
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
the close of business on September 30, 1981.
                                                7
               Case: 13-15208     Date Filed: 12/28/2015     Page: 8 of 18


heavy burden of proof.’” Krinsk, 654 F.3d at 1200 n.17 (quoting Stone v. E.F.

Hutton & Co., 898 F.2d 1542, 1543 (11th Cir.1990)).

        Grigsby points us to a number of factors he contends demonstrated that M

Securities acted inconsistently with the right to arbitration, including that M

Securities: (1) filed four lawsuits prior to initiating arbitration, (2) sued its prior

counsel for malpractice for failing to diligently prosecute its claims within the

statute of limitations period, and (3) waited 10 years after the closing of the bond

offering before initiating arbitration.

        We conclude there was no error in the district court’s determination that M

Securities did not waive the right to arbitration. First, we reject Grigsby’s

argument that M Securities waived its right to arbitration by filing lawsuits.

Granted, M Securities invoked the litigation machinery when it filed four lawsuits

against Grigsby. Filing lawsuits prior to initiating arbitration certainly can support

a finding of waiver, particularly when the opposing party expends significant time

and resources responding to the lawsuits. See S & H Contractors, Inc., 906 F.2d at

1514.

        Nonetheless, M Securities’ prior lawsuits were not inconsistent with the

right to arbitration because they were insubstantial. See id. (party who

“substantially invokes the litigation machinery prior to demanding arbitration may

waive its right to arbitrate” (alterations and internal quotation mark omitted)). M


                                             8
              Case: 13-15208     Date Filed: 12/28/2015    Page: 9 of 18


Securities never even served Grigsby with three of the lawsuits; they never

progressed beyond the filing of the complaints. Two of the cases were dismissed

sua sponte before Grigsby could be served, and one settled before summons was

issued. In the remaining case, Grigsby filed only a single motion to dismiss, to

which M Securities failed to respond, and the case eventually was dismissed for

want of prosecution. In contrast, where we have held that a party waived its right

to arbitration by substantially participating in litigation, the lawsuits had proceeded

much further than those M Securities filed. See, e.g., Garcia v. Wachovia Corp.,

699 F.3d 1273, 1278 (11th Cir. 2012) (waiver of arbitration found where party

conducted discovery for over a year, including more than 15 depositions and

production of approximately 900,000 pages of documents); S & H Contractors,

Inc., 906 F.2d at 1514 (eight months of litigation prior to arbitration demand

involved two motions and five lengthy depositions).

      Second, the fact that M Securities filed a malpractice suit against its former

counsel for failing to diligently prosecute its claims does not demonstrate that it

waived its right to arbitration. Grigsby fails to explain why M Securities’ act of

filing the malpractice suit against a third party, its former counsel, was inconsistent

with the right to arbitrate against Grigsby. At most, the malpractice action’s

allegation that the statute of limitations had run on M Securities’ causes of action

against Grigsby indicates that the statute of limitations may have barred M


                                           9
               Case: 13-15208         Date Filed: 12/28/2015        Page: 10 of 18


Securities’ arbitration claim. But the statute of limitations is an issue of procedural

arbitrability, not a basis for finding waiver. 9 See Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79, 85 (2002).

       Third, although M Securities waited more than 10 years after the transaction

at issue before demanding arbitration, the district court did not err in concluding

that there was no waiver. As a general matter, a delay in seeking arbitration

weighs in favor of finding waiver. See Morewitz v. W. of Eng. Ship Owners Mut.

Prot. & Indem. Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995). We

acknowledge that M Securities waited a very long time before seeking arbitration.

But Grigsby cites no case in which we have held that a party waived its right to


       9
           Grigsby’s argument that the statute of limitations bars M Securities’ arbitration claim is
one of three arguments that concern procedural arbitrability rather than waiver. His other two
arguments are that (1) M Securities released all claims against Grigsby, and (2) there was no
written agreement to arbitrate. See Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 85
(2002). We reject all three arguments to the extent Grigsby is arguing that they warrant vacating
the arbitration award. Issues of procedural arbitrability are for arbitrators, not courts, to decide.
Id. We vacate such decisions by arbitrators “only in extremely narrow circumstances.” Gianelli
Money Purchase Plan & Tr. v. ADM Inv’r Servs., Inc., 146 F.3d 1309, 1311 (11th Cir. 1998)
(citing 9 U.S.C. § 10). A court reviewing a petition to vacate an arbitration award may be asked
to examine the four statutory grounds for vacating arbitration awards set forth in the Federal
Arbitration Act: (1) the award was procured by corruption, fraud, or undue means; (2) there was
evident partiality or corruption on the part of the arbitrators; (3) the arbitrators engaged in
misconduct; and (4) the arbitrators exceeded their powers or so imperfectly executed them that a
mutual, final, and definite award was not made. Peebles v. Merrill Lynch, Pierce, Fenner &
Smith Inc., 431 F.3d 1320, 1326 (11th Cir. 2005); 9 U.S.C. § 10(a). In addition to the four
statutory grounds, a court may vacate an arbitration award “(1) if it is arbitrary and capricious,
(2) if its enforcement is contrary to public policy, or (3) if it evinces a manifest disregard of the
law.” Peebles, 431 F.3d at 1326. Grigsby does not argue error on any of these grounds in this
appeal. We therefore conclude that he has abandoned any such argument. See Sapuppo v.
Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“[A]n appellant abandons a
claim when he . . . raises it in a perfunctory manner without supporting arguments and
authority.”).
                                                 10
              Case: 13-15208     Date Filed: 12/28/2015   Page: 11 of 18


arbitrate solely by delay in initiating the proceeding or based on the amount of time

that elapsed. Although delay is undoubtedly a factor to be considered, in our

precedent where waiver was found, the delay was always coupled with other

substantial conduct inconsistent with an intent to arbitrate. See, e.g., id. (defendant

insurance company colluded in litigation with insured to injured plaintiff’s

detriment before seeking arbitration); S & H Contractors, Inc., 906 F.2d at 1514

(party participated in extensive, substantial litigation prior to demanding

arbitration); E. C. Ernst, Inc. v. Manhattan Constr. Co. of Tex., 551 F.2d 1026,

1040 (5th Cir.) (party demanded arbitration after informing state officials of intent

to sue to disallow arbitration), modified, 559 F.2d 268 (5th Cir. 1977).

        Grigsby identifies only M Securities’ filing of lawsuits as conduct

inconsistent with the intent to arbitrate but, as we discussed above, we disagree that

the filing of what appear to have been “placeholder” lawsuits—which either were

never served or dismissed with little effort required of Grigsby—was sufficiently

inconsistent with such an intent to compel a finding of waiver. Although M

Securities’ conduct was somewhat inconsistent, it did not involve collusion,

Morewitz, 62 F.3d at 1366, extensive litigation, S & H Contractors, Inc., 906 F.2d

at 1514, or an express repudiation of arbitration, E. C. Ernst, Inc., 551 F.2d at

1040.




                                          11
               Case: 13-15208        Date Filed: 12/28/2015       Page: 12 of 18


       But even were we to conclude that M Securities acted inconsistently with an

intent to arbitrate, Grigsby has failed to demonstrate prejudice. Given the

extremely limited nature of the proceedings, Grigsby could not have expended

more than minimal time and resources in defending M Securities’ lawsuits, and he

submitted no evidence of either.10 In any event, incurring minimal fees in

responding to lawsuits is insufficient to establish prejudice supporting a finding of

waiver. See Hill v. Ricoh Ams. Corp., 603 F.3d 766, 775-76 (10th Cir. 2010);

Patten Grading & Paving, Inc. v. Skanska USA Bldg., Inc., 380 F.3d 200, 206-07

(4th Cir. 2004) (recognizing that “minimal nature of the discovery” was

“insufficient to establish prejudice”); Walker v. J.C. Bradford & Co., 938 F.2d 575,

578 (5th Cir. 1991) (holding there was no prejudice in case in which parties

conducted “minimal discovery” in litigation).

       Grigsby also contends that he was prejudiced by the death of a witness and

party to the dispute, Howard Gary. But Gary was present and testified at the

arbitration. To the extent Grigsby argues he was prejudiced because Gary could

not testify at an evidentiary hearing on the issue of waiver, he fails to describe the

content of Gary’s expected testimony and why it was necessary. The mere fact


       10
           We note that Grigsby failed to submit evidence of any expenses he incurred in
connection with these lawsuits. Grigsby contends that he could present no evidence of his
litigation expenses because during the significant time that elapsed before M Securities initiated
arbitration, he lost his records documenting the expenses, a fact he asserts further demonstrates
prejudice. We disagree. Even without the legal bills or other such records, Grigsby could have
submitted an affidavit or other evidence estimating his expenses, but he failed to do so.
                                                12
              Case: 13-15208     Date Filed: 12/28/2015   Page: 13 of 18


that Gary was unavailable to testify at a hearing—which, as we determine below,

was unnecessary due to the non-existence of material disputed issues of fact—is

inadequate to demonstrate prejudice. Grigsby also argues that M Securities’

lawsuits damaged his reputation, but he does not explain why this constitutes

prejudice for purposes of waiver.

      In sum, Grigsby has failed to satisfy his “heavy burden of proof” in

demonstrating that M Securities acted so inconsistently with its right to arbitrate as

to constitute waiver, or that he was prejudiced as a result of any action or inaction

by M Securities. Krinsk, 654 F.3d at 1200 n.17 (quoting Stone, 898 F.2d at 1543).

We therefore find no error in the district court’s determination that M Securities

did not waive its right to arbitration.

B. Evidentiary Hearing

      As a final matter, we address Grigsby’s contention that the district court

erred in refusing to hold an evidentiary hearing to determine whether M Securities

waived its right to arbitration. We understand Grigsby to be advancing two

arguments: (1) our decision in Grigsby I required the district court to hold an

evidentiary hearing, and (2) even if our decision in Grigsby I did not require the

district court to hold an evidentiary hearing, it nevertheless should have held one to

resolve disputed issues of fact. We reject both arguments.




                                          13
              Case: 13-15208     Date Filed: 12/28/2015     Page: 14 of 18


      1) Scope of the Mandate in Grigsby I

      We reject Grigsby’s argument that our decision in Grigsby I required the

district court to hold an evidentiary hearing. We review a district court’s

interpretation and application of this Court’s mandate in a prior case de novo. Cox

Enters., Inc. v. News-Journal Corp., 794 F.3d 1259, 1272 (11th Cir. 2015). “[A]n

appellate decision is binding in all subsequent proceedings in the same case unless

the presentation of new evidence or an intervening change in the controlling law

dictates a different result, or the appellate decision is clearly erroneous and, if

implemented, would work a manifest injustice.” Litman v. Mass. Mut. Life Ins.

Co., 825 F.2d 1506, 1510 (11th Cir. 1987) (en banc). Consistent with this

principle and subject to the above exceptions, “[w]hen an appellate court issues a

specific mandate it is not subject to interpretation; the district court has an

obligation to carry out the order.” Id. at 1511. We have recognized, however, that

a “trial court is free to address, as a matter of first impression, those issues not

disposed of on appeal.” Piambino v. Bailey, 757 F.2d 1112, 1119 (11th Cir. 1985).

“Because a mandate may be vague or precise depending on the issues presented,

where a mandate’s scope is contested we must determine the scope of the issues

considered in the prior appeal.” Cox Enters., Inc., 794 F.3d at 1271-72 (alterations

and internal quotation marks omitted).




                                           14
                Case: 13-15208        Date Filed: 12/28/2015        Page: 15 of 18


       Nothing in our decision in Grigsby I required the district court to hold an

evidentiary hearing on the issue of waiver. We remanded the case to the district

court to “consider, on the merits, [Grigsby’s] claim that [M Securities] waived the

right to arbitrate.” Grigsby I, 664 F.3d at 1354. We did not order the district court

to hold a hearing. We merely asked it to determine whether M Securities waived

its right to arbitrate. Although the issue of waiver may involve disputed questions

of fact, it does not necessarily. The district court was operating well within the

boundaries of our mandate in declining to hold an evidentiary hearing. 11 See Ivax

Corp., 286 F.3d at 1316.

       2) Discretion to Hold an Evidentiary Hearing

       Having determined that our mandate did not require the district court to hold

an evidentiary hearing, we now consider whether the court erred in declining to do

so. We review a district court’s denial of an evidentiary hearing for abuse of

discretion. Loyd v. Ala. Dep’t of Corr., 176 F.3d 1336, 1339 (11th Cir. 1999).

“The application of an abuse-of-discretion review recognizes the range of possible

conclusions the trial judge may reach.” United States v. Frazier, 387 F.3d 1244,

1259 (11th Cir. 2004). As such, “when employing an abuse-of-discretion standard,


       11
           We also reject Grigsby’s assertion that the district court improperly adopted the
recitation of facts from our prior decision in Grigsby I. There is no suggestion in the district
court’s order that that it felt bound by that recitation in deciding waiver. Indeed, the fact that on
remand the district court allowed Grigsby to submit evidence on the issue of waiver was plainly
inconsistent with that notion.

                                                 15
             Case: 13-15208      Date Filed: 12/28/2015    Page: 16 of 18


we must affirm unless we find that the district court has made a clear error of

judgment, or has applied the wrong legal standard.” Id. We conclude there was no

abuse of discretion here.

      Although it is true that in cases “where facts are bitterly contested and

credibility determinations must be made . . . an evidentiary hearing must be held,”

in cases “where material facts are not in dispute . . . district courts generally need

not hold an evidentiary hearing.” McDonald’s Corp. v. Robertson, 147 F.3d 1301,

1312-13 (11th Cir. 1998) (discussing motions for injunctive relief); see also Par-

Knit Mills, Inc. v. Stockbridge Fabrics Co., 636 F.2d 51, 54 (3d Cir. 1980)

(holding that “when there is no genuine issue of fact concerning the formation of

the [arbitration] agreement,” the court can “decide as a matter of law [whether] the

parties did or did not enter into such an agreement”). Thus, in deciding whether

the district court erred in denying Grigsby an evidentiary hearing, we must

determine whether the court’s decision concerning waiver required it to resolve

any material disputed issues of fact.

      Grisgby contends that the district court was required to hold an evidentiary

hearing to give him an opportunity to introduce evidence concerning Grigsby &

Associates, Inc.’s business relationship with GBR, which would have shown that

the statute of limitations barred M Securities’ claims. But as we explained above,

whether the statute of limitations has run raises questions about the procedural


                                           16
             Case: 13-15208      Date Filed: 12/28/2015    Page: 17 of 18


arbitrability of M Securities’ claims, not waiver. Because Grigsby’s evidence did

not concern waiver, it could not support the existence of a material factual dispute

as to that issue. Thus, it was no abuse of discretion for the district court to decline

to hold an evidentiary hearing to permit Grigsby to introduce it.

      Grigsby also argues that he required an evidentiary hearing to present

evidence of the legal fees and expenses he incurred in responding to M Securities’

lawsuits. But after oral argument, when he had a chance to submit evidence, he

submitted no declarations from witnesses prepared to testify at an evidentiary

hearing or other evidence regarding the fees and expenses he claims to have

incurred. He opted instead to present a declaration documenting the legal fees

incurred by a third party, GBR. Given Grigsby’s failure to raise an issue of fact,

we conclude that there was no abuse of discretion in the district court’s refusal to

hold an evidentiary hearing. See Commerce Park at DFW Freeport v. Mardian

Constr. Co., 729 F.2d 334, 340 (5th Cir. 1984) (no evidentiary hearing on issue of

arbitrability necessary when district court afforded parties the opportunity to brief

the issues and when there were no disputed material factual questions in the

record); Par-Knit Mills, Inc., 636 F.2d at 54.




                                           17
               Case: 13-15208       Date Filed: 12/28/2015       Page: 18 of 18


                                    III. CONCLUSION

       The district court did not err in declining to hold an evidentiary hearing on

the issue of waiver or in holding that M Securities did not waive its right to

arbitration.12 Accordingly, we affirm.

       AFFIRMED.




       12
           Grigsby raises two other arguments on appeal, first that the district court improperly
increased the amount of interest in the arbitration award, and second that the district court
improperly interpreted Klay v. United Healthgroup, Inc., 376 F.3d 1092 (11th Cir. 2004). As to
the interest argument, Grigsby presents no explanation of how the court altered the award or why
the alteration was improper. He also never raised this argument before the district court. For
these reasons, we do not consider it. See Sapuppo, 739 F.3d at 681; Access Now, Inc. v. Sw.
Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004). Similarly, we reject Grigbsy’s argument
based on Klay because the district court did not rely on Klay in concluding that there was no
waiver.
                                               18